Citation Nr: 0802083	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty for four years and three 
months, to include the period from February 1977 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted the veteran's claim for 
service-connection for residuals of mitral valve prolapse, 
and which assigned a noncompensable (0 percent) evaluation.  
The veteran has appealed the issue of entitlement to an 
initial compensable evaluation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), received in October 
2005, the veteran indicated that he desired a hearing at the 
Central Office.  A hearing was scheduled for October 2006.  
However, in an August 2006 letter, the veteran's 
representative stated that the veteran wound not be able to 
attend his hearing, and that he did not want to reschedule 
his hearing.  See also veteran's accompanying statement; 
September 18, 2006 statement from representative (stating 
that the veteran did not want to reschedule his hearing).  

However, in a statement submitted on September 21, 2006, the 
veteran requested a videoconference hearing, appearing to 
indicate that he failed to attend the hearing due to an auto 
accident and its residuals.  

Good cause being shown for the veteran's failure to attend 
the first hearing, a remand is required to schedule the 
appellant for another hearing.  See 38 C.F.R.  § 20.700(a) 
(2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge at the RO in Honolulu, Hawaii, 
in the order that the request was 
received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



